Exhibit 10.5

Execution Version

AMENDMENT NO. 2

Dated as of November 5, 2012

to

AMENDED AND RESTATED SENIOR SECURED NOTE PURCHASE AGREEMENT

Dated as of February 10, 2011

THIS AMENDMENT NO. 2 (“Amendment”) is made as of November 5, 2012 by and among
Encore Capital Group, Inc. (the “Company”) and the undersigned holders of Notes
(the “Noteholders”). Reference is made to that certain Amended and Restated
Senior Secured Note Purchase Agreement, dated as of February 10, 2011, between
the Company, on the one hand, and the Purchasers named therein, on the other
hand (as amended, supplemented or otherwise modified from time to time, the
“Note Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Note Agreement.

WHEREAS, the Company has requested that the Noteholders agree to certain
amendments with respect to the Note Agreement as provided in this Amendment;

WHEREAS, the Noteholders party hereto have agreed to such amendments on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto have agreed to enter into this Amendment.

1. Amendments to Note Agreement. Effective as of the Effective Date, the Note
Agreement is amended as follows:

(a) Sections 7.1.1 through 7.1.5, are amended and restated, as follows:

“7.1.1 Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of BDO USA LLP or
another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Holders
(provided that so long as the Company is a reporting company, filing of the Form
10-K by the Company with respect to a fiscal year within such 90-day period on
the website of the Securities and Exchange Commission at http://www.wec.gov
shall satisfy the requirement for the annual audit report and



--------------------------------------------------------------------------------

consolidated financial statements for such fiscal year under this Section 7.1.1)
and (b) any management letter prepared by said accountants.

7.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
statements of income and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified as to
fairness of presentation, compliance with Agreement Accounting Principles and
consistency by its chief financial officer, treasurer or assistant treasurer
(provided that so long as the Company is a reporting company, filing of the Form
10-Q by the Company with respect to a fiscal quarter within such 45-day period
on the website of the Securities and Exchange Commission at http://www.sec.gov
shall satisfy the requirement for certified quarterly consolidated financial
statements for such fiscal quarter under this Section 7.1.2).

7.1.3 On the same date as the filing of the financial statements required under
Sections 7.1.1 and 7.1.2, a compliance certificate signed by its chief financial
officer, treasurer or assistant treasurer showing the calculations necessary to
determine compliance with Sections 10.1, 10.3, 10.4, 10.5, 10.12, 10.13, 10.14,
10.15, 10.17, 10.18 and 10.19, an Officer’s Certificate stating that no Default
or Event of Default exists, or if any Default or Event of Default exists,
stating the nature and status thereof, and a certificate executed and delivered
by the chief executive officer or chief financial officer stating that the
Company and each of its principal officers are in compliance with all
requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002
and all rules and regulations related thereto (provided that so long as the
Company is a reporting company, inclusion of the certificates required pursuant
to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 in the Form 10-K or
Form 10-Q filed by the Company pursuant to Sections 7.1.1 or 7.1.2 shall satisfy
the requirement for such certification of compliance with the Sarbanes-Oxley Act
under this Section 7.1.3).

7.1.4 [Intentionally Omitted]

7.1.5 As soon as possible and in any event within 10 days after the Company
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer, treasurer or assistant
treasurer of the Company, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.”

(b) Section 7.1.11 is amended and restated, as follows:

“7.1.11 Such other information (including non-financial information, and
including the audit report with respect to the following reports and evaluations
(but not the reports or evaluations themselves): the Commercial Finance
Examination Reports and evaluations of the Bureau Enhanced Behavioral
Liquidations Score and the Unified Collections Score) as any holder of Notes may
from time to time reasonably request.”

(c) Section 7.3 is amended and restated, as follows:

 

2



--------------------------------------------------------------------------------

“7.3 Inspection; Keeping of Books and Records. The Company will, and will cause
each Subsidiary to, permit the holders of Notes, by their respective
representatives and agents (at reasonable times and upon reasonable advance
written notice, so long as no Default or Event of Default has occurred and is
continuing) to inspect (including without limitation to conduct an annual field
examination of) any of its Property, including, without limitation, an audit by
professionals (including consultants and accountants) retained by the Required
Holders of the Company’s practices in the computation of the Borrowing Base,
inspection and audit of the Collateral, books and financial records of the
Company and each other Credit Party, to examine and make copies of the books of
account and other financial records of the Company and each other Credit Party,
and to discuss the affairs, finances and accounts of the Company and each other
Credit Party with, and to be advised as to the same by, their respective
officers and their independent public accountants. The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If
an Event of Default has occurred and is continuing, the Company, upon the
Required Holders’ request, shall turn over copies of any such records to the
Required Holders or their representatives. Without limiting the Company’s
obligations under Section 15, the Company shall pay the fees and expenses of the
holders of the Notes and such professionals with respect to such examinations,
audits and evaluations; provided, that the Required Holders shall undertake only
one (1) field examination/audit during any period of twelve (12) consecutive
months at the Company’s expense. Notwithstanding the foregoing, in addition to
the field examinations and audits described above, the Required Holders may have
additional field examinations and audits done if an Event of Default shall have
occurred and be continuing, at the Company’s expense.”

(d) Section 9.2 is amended and restated, as follows:

“9.2 Conduct of Business.

The Company will, and will cause each Subsidiary to, (i) carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is conducted on the Amendment No. 2 Effective Date;
provided that in no event shall any member of the Propel Group engage in any
business such that it would acquire any material amount of Receivables to the
extent such Receivables could be Eligible Receivables if held by a Credit Party,
and (ii) do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, as in
effect on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 10.2, and (ii) to the extent that the failure to maintain
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.”

(e) Section 9.4 is amended to insert the word “reasonably” in the second
sentence immediately prior to the word “acceptable.”

 

3



--------------------------------------------------------------------------------

(f) Section 9.7 is amended and restated, as follows:

“9.7 Guarantors.

The Company shall cause each of its Subsidiaries (other than the Excluded
Subsidiaries, Immaterial Subsidiaries and each member of the Propel Group)) to
guarantee pursuant to the Multiparty Guaranty or supplement or counterpart
thereto (or, in the case of a Foreign Subsidiary, any other guaranty agreement
requested by the Required Holders) the obligations of the Company evidenced by
the Notes and under the other Transaction Documents. In furtherance of the
above, after the formation or acquisition of any Subsidiary the Company shall
promptly (and in any event upon the earlier of (x) such time as such Subsidiary
becomes a guarantor, co-borrower or other obligor under the Credit Agreement and
(y) within 45 days after such formation or acquisition): (i) provide written
notice to the holders of Notes upon any Person becoming a Subsidiary, setting
forth information in reasonable detail describing all of the assets of such
Person; (ii) cause such Person (other than any Excluded Subsidiary, Immaterial
Subsidiary and member of the Propel Group) to execute a supplement or
counterpart to the Multiparty Guaranty and such other Collateral Documents as
are necessary for the Company and its Subsidiaries to comply with Section 9.8;
(iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person and each other Pledge Subsidiary to be delivered
to the Collateral Agent (together with undated stock powers signed in blank, if
applicable) and pledged to the Collateral Agent pursuant to an appropriate
pledge agreement(s) in substantially the form of the Pledge and Security
Agreement (or joinder or other supplement thereto) and otherwise in form
reasonably acceptable to the Required Holders; and (iv) deliver such other
documentation as the Required Holders may reasonably request in connection with
the foregoing, including, without limitation, certified resolutions and other
authority documents of such Person and, to the extent requested by the Required
Holders, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Required Holders. Notwithstanding the foregoing, no Foreign
Subsidiary shall be required to execute and deliver the Multiparty Guaranty (or
supplement thereto) or such other guaranty agreement if such execution and
delivery would cause a Deemed Dividend Problem or a Financial Assistance Problem
with respect to such Foreign Subsidiary and, in lieu thereof, the Company and
the relevant Subsidiaries shall provide the pledge agreements required under
this Section 9.7 or Section 9.8. Notwithstanding the foregoing, the Company will
be required to comply with this Section 9.7 (a) with respect to any member of
the Propel Group to the extent that the provisions of the Propel Indebtedness no
longer prohibits the guaranty of the obligations evidenced by the Notes or the
granting of security with respect thereto, and (b) with respect to any
Immaterial Subsidiary if it ceases to be an Immaterial Subsidiary under the
terms of the definition thereof.”

(g) Section 9.8 is amended to delete the reference to “its counsel” in the last
sentence thereof and to replace such reference with “counsel to the holders of
the Notes.”

(h) Section 9.9 is amended and restated, as follows:

 

4



--------------------------------------------------------------------------------

“9.9 Most Favored Lender.

If at any time any of the Credit Agreement, or any agreement or document related
to the Credit Agreement or any Principal Credit Facility of the Company,
includes (i) any covenant, event of default or similar provision that is not
provided for in this Agreement, or (ii) any covenant, event of default or
similar provision that is more restrictive than the same or similar covenant,
event of default or similar provision provided in this Agreement (all such
provisions described in clauses (i) or (ii) of this Section 9.9 being referred
to as the “Most Favored Covenants”), then (a) such Most Favored Covenant shall
immediately and automatically be incorporated by reference in this Agreement as
if set forth fully herein, mutatis mutandis, and no such provision may
thereafter be waived, amended or modified under this Agreement except pursuant
to the provisions of Section 17, and (b) the Company shall promptly, and in any
event within five (5) Business Days after entering into any such Most Favored
Covenant, so advise the holders of Notes in writing. Thereafter, upon the
request of the Required Holders, the Company shall enter into an amendment to
this Agreement with the Required Holders evidencing the incorporation of such
Most Favored Covenant, it being agreed that any failure to make such request or
to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (a) of the immediately preceding
sentence.”

(i) Sections 10.1 and 10.2 are amended and restated, as follows:

“10.1 Restricted Payments.

The Company will not, nor will it permit any Subsidiary to, make any Restricted
Payment (other than dividends payable in its own capital stock) except that
(i) any Subsidiary may declare and pay dividends or make distributions to the
Company or a Guarantor, (ii) the Company may, so long as no Default or Event of
Default has occurred and is continuing or would arise after giving effect
thereto, make Restricted Payments in an aggregate amount not to exceed, during
any fiscal year of the Company, 20% of the audited Consolidated Net Income for
the then most recently completed fiscal year of the Company, (iii) the Company
or any Subsidiary may acquire all or any portion of the minority interest in a
JV Entity, so long as such acquisition constitutes a Permitted Acquisition,
(iv) the Company may (A) effect a conversion of Permitted Indebtedness pursuant
to its terms by making any required payments of cash and/or the Company’s
capital stock and (B) make a payment of cash to enter into a Permitted
Indebtedness Hedge in connection with Permitted Indebtedness, and any payments
made in settlement or in performance thereof, and (v) the Company may, so long
as the Payment Conditions are satisfied, make repurchases of its capital stock
so long as the aggregate cumulative amount expended on and after February 8,
2010 for all such repurchases of capital stock does not exceed $50,000,000. As
used herein, “Payment Conditions” means (i) no Default or Event of Default has
then occurred and is continuing or would arise after giving effect thereto, and
(ii) before and after giving effect (including pro forma effect) thereto,
(A) the Company is in compliance with the covenants set forth in Sections 10.12
and 10.13, and (B) the Aggregate Outstanding Revolving Credit Exposure shall not

 

5



--------------------------------------------------------------------------------

exceed the lesser of (x) the Aggregate Revolving Commitment and (y) the
Borrowing Base, in each case, then in effect.

10.2 Merger or Dissolution.

The Company will not, nor will it permit any Subsidiary to, merge or consolidate
with or into any other Person or dissolve, except that:

10.2.1 a Subsidiary may merge into (x) the Company, so long as the Company is
the survivor of such merger or (y) a Wholly-Owned Subsidiary that is a Guarantor
or becomes a Guarantor promptly upon the completion of the applicable merger or
consolidation, so long as such Wholly-Owned Subsidiary is the survivor of such
merger;

10.2.2 the Company or any Subsidiary may consummate any merger or consolidation
in connection with any Permitted Acquisition so long as (i) in the case of the
Company, the Company is the surviving entity and (ii) in the case of any
Subsidiary, the Company has otherwise complied with Sections 9.7 and 9.8 in
respect of the surviving entity; and

10.2.3 the Company and the Subsidiaries may enter into Permitted
Restructurings.”

(j) Section 10.3 is amended to delete the reference to “$10,000,000” in
subsection 10.3.5 thereof and to replace such reference with “$20,000,000.”

(k) Section 10.4 is amended (i) to delete the language “that the foregoing shall
not permit investments the purpose of which is the acquisition of receivables
owed by a Person subject to bankruptcy or similar proceedings; provided further”
in subsection 10.4.5 thereof, (ii) to delete the reference to “$10,000,000” in
subsection 10.4.8 thereof and to replace such reference with “$20,000,000”, and
(iii) to insert the following sentence at the end of Section 10.4 immediately
following subjection 10.4.10 thereof:

“For purposes of determining the amount of any Investment outstanding for
purposes of this Section 10.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).”

(l) Section 10.5 is amended and restated, as follows:

“10.5 Indebtedness.

The Company will not, nor will it permit any Subsidiary to, create, incur or
suffer to exist any Indebtedness, except:

10.5.1 the Secured Obligations;

10.5.2 Indebtedness existing on the date hereof and described in Schedule 10.5;

 

6



--------------------------------------------------------------------------------

10.5.3 Indebtedness arising under Rate Management Transactions (other than for
speculative purposes);

10.5.4 secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Company or any of its Subsidiaries after February 8,
2010 to finance the acquisition of assets used in its business, if (1) the total
of all such Indebtedness for the Company and its Subsidiaries taken together
incurred on or after February 8, 2010, when aggregated with the Indebtedness
permitted under Section 10.5.9, shall not exceed an aggregate principal amount
of $15,000,000 at any one time outstanding, (2) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, (3) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and
(4) any Lien securing such Indebtedness is permitted under Section 10.6 (such
Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”);

10.5.5 Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Credit Party; provided that the Company agrees that all such
Indebtedness owed to any member of the Propel Group by any Credit Party shall be
expressly subordinated to the Secured Obligations pursuant to subordination
provisions reasonably acceptable to the Required Holders, (ii) made by the
Company to any other Credit Party, (iii) made by the Company or any Subsidiary
to any Subsidiary solely for the purpose of facilitating, in the ordinary course
of business consistent with past practice as of the Closing Date (and excluding,
for the avoidance of doubt, any business relating to the acquisition of
receivables owed by a Person subject to bankruptcy or similar proceedings), the
payment of fees and expenses in connection with collection actions or
proceedings or (iv) made by the Company or any other Credit Party to any member
of the Propel Group to the extent such loan would be permitted as an investment
in compliance with the final proviso of Section 10.4.5;

10.5.6 guaranty obligations of the Company of any Indebtedness of any Subsidiary
permitted under Section 10.5.2;

10.5.7 guaranty obligations of any Subsidiary of the Company that is a Guarantor
with respect to any Indebtedness of the Company or any other Subsidiary
permitted under this Section 10.5, other than the Permitted Foreign Subsidiary
Non-Recourse Indebtedness;

10.5.8 [Intentionally Omitted];

10.5.9 additional unsecured Indebtedness of the Company or any Domestic
Subsidiary, to the extent not otherwise permitted under this Section 10.5;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under
Section 10.5.4 shall not exceed $20,000,000 at any time outstanding;

10.5.10 bonds or other Indebtedness required by collections licensing laws in
the ordinary course of the Credit Parties’ business;

 

7



--------------------------------------------------------------------------------

10.5.11 Indebtedness, liabilities and contingent obligations incurred or assumed
in connection with a Permitted Acquisition; provided, however, that any such
Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary after
giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness;

10.5.12 [Intentionally Omitted];

10.5.13 Permitted Foreign Subsidiary Non-Recourse Indebtedness;

10.5.14 Indebtedness constituting Permitted Foreign Subsidiary
Investments/Loans;

10.5.15 additional unsecured or subordinated Indebtedness of the Company or any
of its Domestic Subsidiaries, to the extent not otherwise permitted under this
Section 10.5; provided, however, that (i) the aggregate principal amount of such
additional Indebtedness shall not exceed $150,000,000, and (ii) if such
Indebtedness is subordinated, the terms of such subordination shall be
reasonably acceptable to the Required Holders;

10.5.16 the Propel Indebtedness, provided that the aggregate principal amount
thereof does not exceed $200,000,000, and the unsecured guaranty obligations of
the Company of such Propel Indebtedness; and

10.5.17 so long as no Default or Event of Default then exists or would result
therefrom, Indebtedness of any Credit Party not otherwise permitted pursuant to
this Section 10.5 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, that such Indebtedness shall be limited to a
letter of credit facility provided to or for the benefit of the Company and/or
its Subsidiaries.”

(m) Section 10.6 is amended (i) to delete the reference to “survey exceptions”
in subsection 10.6.8 thereof and to replace such reference with “survey or title
exceptions” and (ii) to delete the “and” at the end of subsection 10.6.14, to
delete the period at the end of subsection 10.6.15 and replace such period with
“; and”, and to insert the following new subsection 10.6.16:

“10.6.16 Liens securing Indebtedness permitted by Section 10.5.17; provided that
the holder(s) of such Indebtedness and the Collateral Agent shall have entered
into an intercreditor agreement with respect to such Liens (and the assets
subject to such Liens) that is in form and content acceptable to the Required
Holders.”

(n) Section 10.10 is amended (i) to delete clause (v) thereof and to replace
such clause with “(v) Contingent Obligations in respect of customary
indemnification and purchase price adjustment obligations incurred in connection
with acquisitions or sales of assets,” and (ii) to delete the parenthetical in
clause (vii) thereof and to replace such parenthetical with “(it being
acknowledged and agreed that none of the Company, the Guarantors or the Domestic
Subsidiaries shall make or shall suffer to exist any Contingent Obligation in
respect of Indebtedness of Foreign Subsidiaries, except to the extent permitted
as Investments under Section 10.4).”

 

8



--------------------------------------------------------------------------------

(o) Section 10.14 is amended to delete the reference to “$12,500,000” and to
replace such reference with “$20,000,000.”

(p) Section 10.15 is amended to delete the reference to “$12,500,000” and to
replace such reference with “15,000,000.”

(q) Section 10.17 is amended and restated, as follows:

“10.17 Acquisitions of Receivables Portfolios.

The Company will not, nor will it permit any other Credit Party to, acquire any
single or related series of Receivables Portfolio(s) with a purchase price in
excess of the lesser of (i) 50% of Consolidated Tangible Net Worth as of the
Company’s most recently ended fiscal quarter and based on the financial
statements of the Company delivered hereunder for such fiscal quarter and
(ii) $150,000,000 (it being agreed that any one or more tranches or groups of
Receivables purchased by one or more Credit Parties from the same seller or an
Affiliate of such seller within a period of seven (7) consecutive days shall be
deemed to be a single acquisition).”

(r) Section 10.18 is deleted and replaced with “[Intentionally Omitted.]”.

(s) Section 10.19 is amended and restated, as follows:

“10.19 Acquisition of Foreign Receivables.

The Company will not, nor will it permit any Subsidiary to, (i) acquire any
Receivable denominated in a currency other than Dollars, (ii) acquire any
Receivable with respect to which the debtor is a resident of a jurisdiction
other than the United States of America, (iii) acquire any Person which owns any
Receivable denominated in a currency other than Dollars or any Receivable with
respect to which the debtor is a resident of a jurisdiction other than the
United States of America, or (iv) acquire any Person organized under the laws of
any jurisdiction other than the United States of America or any state thereof,
if, after giving effect to such acquisition, the aggregate outstanding book
value (without duplication) of all such Receivables (in the case of clauses
(i) and (ii)), all such Receivables owned by such Person (in the case of clause
(iii)) and any and all Receivables owned by such Person (in the case of clause
(iv)) would exceed in the aggregate 40% of the total book value of all
Receivables of the Company and its Subsidiaries at any time.”

(a) Section 11 is amended (i) to delete clause (c) thereof and replace such
clause with the following: “(c) the Company defaults in the performance of or
compliance with any term contained in Sections 7.1, 7.2, 8.6, 8.7, 9.7, 9.8,
9.10 or 10; or”, (ii) to delete the term “$5,000,000” where it appears in each
of clauses (f), (i), (j) and (l) of Section 11 and to replace such term in each
case with “$10,000,000, and (iii) to insert the parenthetical “(including any
action taken on the part of the Company or its Subsidiaries to assert such
invalidity or unenforceability of)” immediately following the words “invalidity
or unenforceability” where such words first appear in clause (p) of Section 11.

 

9



--------------------------------------------------------------------------------

(t) Schedule B of the Note Agreement is amended to amend and restate the
following existing definitions:

““Aggregate Outstanding Revolving Credit Exposure” has the meaning specified in
the Credit Agreement as of the date hereof for the term “Aggregate Revolving
Credit Exposure.”

“Asset Sale” means, with respect to the Company or any Subsidiary, the sale,
lease, conveyance, disposition or other transfer by such Person of any of its
assets (including by way of a Sale and Leaseback Transaction, and including the
sale or other transfer of any of the capital stock or other equity interests of
such Person or any Subsidiary of such Person) to any Person other than the
Company or any of its Wholly-Owned Subsidiaries other than (i) the sale of
Receivables in the ordinary course of business, (ii) the sale or other
disposition of any obsolete, excess, damaged or worn-out Equipment disposed of
in the ordinary course of business, (iii) leases of assets in the ordinary
course of business consistent with past practice, and (iv) sales or dispositions
of assets outside the ordinary course of business with an aggregate fair market
value not to exceed, during the term of this Agreement, $20,000,000.

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the holders of Notes
on or prior to such date, equal to (i) the lesser of: (1) the Advance Rate of
Estimated Remaining Collections (exclusive of any Receivables in any Receivables
Portfolio that are not Eligible Receivables) as of the last day of the month for
which such Borrowing Base Certificate was provided; and (2) the product of the
net book value of all Receivables Portfolios acquired by any Credit Party on or
after January 1, 2005 multiplied by 95%, minus (ii) the sum of (x) the aggregate
principal amount outstanding in respect of the Notes plus (y) the aggregate
principal amount outstanding in respect of the Term Loans (as defined in the
Credit Agreement); provided, however, that, for purposes of calculating the
amount specified in clause (1) above (the “Total ERC Amount”), the Advance Rate
of Estimated Remaining Collections attributable to Debtor Receivables shall not
at any time exceed an amount equal to 35% of the Total ERC Amount (without
regard to this proviso).

“Consolidated EBITDA” means Consolidated Net Income plus, (1) to the extent not
included in such revenue, Amortized Collections, and (2) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary
losses, and (vi) non-cash charges arising from compensation expense as a result
of the adoption of amendments to Agreement Accounting Principles requiring
certain stock based compensation to be recorded as an expense within the
Company’s consolidated statement of operations, minus, to the extent included in
Consolidated Net Income, (a) interest income, (b) any extraordinary gains,
(c) the income of any JV Entity or any other Person (1) in which any Person
other than the Company or any of its Subsidiaries has a joint interest or a
partnership interest or other ownership interest, and (2) to the extent the
Company or any of its Subsidiaries does not control the board of directors or
other governing body of such

 

10



--------------------------------------------------------------------------------

JV Entity or Person or otherwise does not control the declaration of a dividend
or other distribution by such JV Entity or Person, except in each case to the
extent of the amount of dividends or other distributions actually paid to the
Company or any of its Subsidiaries by such JV Entity or Person during the
relevant period, and (d) the income of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or distributions (including
via intercompany advances or other intercompany transactions but in each case up
to and not exceeding the amount of such income) by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, all calculated for the
Company and its Subsidiaries on a consolidated basis.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of November 5, 2012, by and among the Company, the Lenders and the
other Persons party thereto and SunTrust Bank, as administrative agent
thereunder, as amended, amended and restated, supplemented, refinanced, replaced
or otherwise modified from time to time.

“Intellectual Property Security Agreements” means the amended and restated
intellectual property security agreements executed by the applicable Credit
Parties on the Amendment No. 2 Effective Date and such intellectual property
security agreements as any Credit Party may from time to time after the
Amendment No. 2 Effective Date make in favor of the Collateral Agent for the
benefit of the Secured Parties, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the Amendment No. 2 Effective Date, among the Collateral
Agent, the holders of the Notes and the Agent named therein, as amended,
restated, supplemented or otherwise modified from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations of the Company, or the Company and its Subsidiaries taken as a whole,
(ii) the ability of the Company or any Subsidiary to perform its obligations
under the Transaction Documents, or (iii) the validity or enforceability of any
of the Transaction Documents or the rights or remedies of the Collateral Agent
or the holders of Notes thereunder or their rights with respect to the
Collateral.

“Permitted Foreign Subsidiary Non-Recourse Indebtedness” means Indebtedness of
Foreign Subsidiaries, provided that (a) no Default or Event of Default exists at
the time of or immediately after giving effect to the incurrence of such
Indebtedness, (b) such Indebtedness is non-recourse at all times to the Company,
the Guarantors and the Domestic Subsidiaries, (c) such Indebtedness does not
benefit at any time from any direct or indirect guaranties or other credit
support from the Company, any Guarantor or any Domestic Subsidiary, and (d) the
total principal amount outstanding of such Indebtedness does not exceed 40% of
Consolidated Tangible Net Worth at any time.

 

11



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Amendment No. 2 Effective Date, by and
between the Credit Parties and the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement, indenture or similar document under which credit facilities
in the aggregate original principal or commitment amount of at least $20,000,000
are provided for.”

(u) Schedule B of the Note Agreement is amended to add the following new
definitions in their appropriate alphabetical order therein:

““Advance Rate” means, for the period commencing on the Amendment No. 2
Effective Date to the first Advance Rate Measurement Date, 33%, and, thereafter,
for the period from (but not including) each Advance Rate Measurement Date to
the immediately succeeding Advance Rate Measurement Date, the percentage
obtained by subtracting from the Advance Rate in effect immediately prior to the
first day of such period the difference (the “Cost Differential”, and which may
be a positive or negative number) between:

(a) the average “Cost Per Total Dollar Collected” percentage as shown on the
Company’s consolidated financial statements for the most recent four consecutive
fiscal quarters (for which financial statements have been delivered in
accordance with Section 7.1.1 or Section 7.1.2) ending on or before such Advance
Rate Measurement Date; and

(b) the average “Cost Per Total Dollar Collected” percentage as shown on the
Company’s consolidated financial statements for the most recent four consecutive
fiscal quarters (for which financial statements have been delivered in
accordance with Section 7.1.1 or Section 7.1.2) ending on or before the Advance
Rate Measurement Date immediately preceding such Advance Rate Measurement Date;

provided that if the resulting Cost Differential includes a fractional amount,
the fractional portion thereof shall be ignored when determining the Cost
Differential on the applicable Advance Rate Measurement Date but shall be added
(or subtracted, as applicable) to the Cost Differential obtained on the
following Advance Rate Measurement Date (with any resulting fractional portion
again being ignored and added (or subtracted, as applicable) subsequently);
provided further that, except as set forth in the immediately following proviso,
in no event shall the Advance Rate ever be lower than 30% or higher than 35% and
provided further that the Advance Rate to be applied with respect to the
Estimated Remaining Collections from Debtor Receivables shall in all events be
55%. The Company shall set forth in reasonable detail the calculations of the
Advance Rate on each compliance certificate delivered pursuant to Section 7.1.3.

“Advance Rate Measurement Date” means each date on which the Company’s financial
statements required to be delivered pursuant to Section 7.1.1 or Section 7.1.2
have been filed with the Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” has the meaning specified in the Credit
Agreement as of the date hereof.

“Amendment No. 2 Effective Date” means November 5, 2012.

“Debtor Receivables” means a Receivable the obligor on which is subject to
bankruptcy or similar proceedings.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Company (x) whose consolidated tangible assets (as set forth in the most
recent consolidated balance sheet of the Company and its Subsidiaries delivered
to the holders of the Notes pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), when added to the consolidated
tangible assets of all other Immaterial Subsidiaries (as set forth in the most
recent consolidated balance sheet of the Company and its Subsidiaries delivered
to the holders of the Notes pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), do not constitute more than
5.0% of the Consolidated Tangible Assets and (y) whose consolidated net revenue,
when added to the consolidated net revenue attributable to all other Immaterial
Subsidiaries, does not constitute more than 5.0% of consolidated net revenue of
the Company and its Subsidiaries (in each case, as determined for the four
fiscal quarter period most recently ended for which financial statements have
been delivered to the holders of the Notes pursuant to this Agreement).”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Noteholders shall have received
(i) counterparts of this Amendment, duly executed by the Company and the
Required Holders, and the Consent and Reaffirmation attached hereto duly
executed by the Guarantors, (ii) a fully executed copy of the Credit Agreement,
which shall be in form and substance reasonably satisfactory to the Required
Holders, (iii) fully executed copies of each of the Intercreditor Agreement, the
Pledge and Security Agreement and the Intellectual Property Security Agreements,
each of which shall be in form and substance reasonably satisfactory to the
Required Holders, (iv) their ratable share of an amendment fee equal to 5 basis
points multiplied by the aggregate principal amount of the Notes outstanding on
the date hereof, and (v) such other opinions, instruments and documents as are
reasonably requested by the Noteholders and (b) the Company shall have paid, to
the extent invoiced, all fees and expenses of the Noteholder (including
attorneys’ fees and expenses) in connection with this Amendment and the other
Transaction Documents.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Note Agreement as amended hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Section 5 of the Note Agreement are true and correct,
except for representations and warranties made with reference solely to an
earlier date, which are true and correct as of such earlier date.

4. Reference to and Effect on the Note Agreement.

 

13



--------------------------------------------------------------------------------

(a) Upon the effectiveness hereof, each reference to the Note Agreement in the
Note Agreement or any other Transaction Document shall mean and be a reference
to the Note Agreement as amended hereby.

(b) Except as specifically amended above, the Note Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

Signature Page to Amendment No. 2

Encore Capital Group, Inc.

Amended and Restated Senior Secured Note Purchase Agreement dated as of
February 10, 2011



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Cornelia Cheng

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Cornelia Cheng

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:
Prudential Investment Management, Inc., investment manager By:  

/s/ Cornelia Cheng

  Vice President PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION By: Prudential
Investment Management, Inc., investment manager By:  

/s/ Cornelia Cheng

  Vice President

Signature Page to Amendment No. 2

Encore Capital Group, Inc.

Amended and Restated Senior Secured Note Purchase Agreement dated as of
February 10, 2011



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Amended and Restated Senior Secured Note Agreement dated
as of February 10, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”) by and between
Encore Capital Group, Inc. (the “Company”) and the holders of Notes party
thereto (the “Noteholders”), which Amendment No. 2 is dated as of November 5,
2012 (the “Amendment”). Capitalized terms used in this Consent and Reaffirmation
and not defined herein shall have the meanings given to them in the Note
Agreement. Without in any way establishing a course of dealing by any
Noteholder, each of the undersigned agrees to be bound by its obligations under
Section 1 of the Amendment and consents to the Amendment and reaffirms the terms
and conditions of the Multiparty Guaranty, the Pledge and Security Agreement and
any other Transaction Document executed by it and acknowledges and agrees that
such agreement and each and every such Transaction Document executed by the
undersigned in connection with the Note Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

All references to the Note Agreement contained in the above-referenced documents
shall be a reference to the Note Agreement as modified by the Amendment and as
each of the same may from time to time hereafter be amended, modified or
restated.

Dated: November 5, 2012

[Signature Page Follows]



--------------------------------------------------------------------------------

MIDLAND CREDIT MANAGEMENT, INC.     PROPEL ACQUISITION LLC By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND PORTFOLIO SERVICES, INC.     MIDLAND FUNDING LLC By:
 

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND INDIA LLC     MIDLAND INTERNATIONAL LLC By:  

/s/ James A. Syran

    By:  

/s/ J. Brandon Black

Name:   James A. Syran     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND FUNDING NCC-2 CORPORATION     MRC RECEIVABLES
CORPORATION By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President

Signature Page to Consent and Reaffirmation

Amendment No. 2

Encore Capital Group, Inc.

Amended and Restated Senior Secured Note Purchase Agreement dated as of
February 10, 2011